Citation Nr: 1201037	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from February 1967 until his retirement in February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for diabetes mellitus.  However, a review of the record shows that the Veteran was granted entitlement to service connection for diabetes mellitus in an August 2010 rating decision.  There is no evidence of record indicating that the Veteran has expressed his disagreement with the disability rating assigned in that decision.  Therefore, the Board has limited its consideration accordingly.  


FINDING OF FACT

Hypertension is more likely than not related to the metabolic syndrome evidence by elevated fasting blood glucose levels noted during the Veteran's active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for hypertension.  Although the Veteran has not been provided notice with respect to the disability-rating or effective-date elements of his claim, those matters are not currently before the Board and the RO will have the opportunity to provide the required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

A review of the service treatment records (STRs) shows that in May 1981, the Veteran was seen at medical for significant weight loss and to determine whether he had diabetes mellitus.  At that time, the Veteran's fasting blood glucose level was noted to be normal, but the Veteran was diagnosed as borderline diabetic.  In March and April 1982, the Veteran was seen for a follow-up diabetes mellitus check.  At that time, the Veteran's fasting blood glucose levels were elevated and the Veteran was diagnosed with a probable impaired glucose tolerance.  Further review of the Veteran's STRs shows that in January 1987, the Veteran was afforded a retirement examination.  At that time, the Veteran's blood pressure was noted to be 130/90.  However, he was not diagnosed with hypertension at that time and there is no other evidence in the STRs indicating that the Veteran had high blood pressure or was diagnosed with hypertension while in active service.  

A review of the post-service medical evidence shows that the Veteran has received private medical care for various ailments since the time of his retirement from active service.  A review of the treatment records shows that the Veteran was diagnosed with hypertension in approximately 2004.

In December 2004, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had been recently diagnosed with hypertension and that he had been prescribed medication for such.  The VA examiner confirmed the diagnosis of essential hypertension and reported that as there was no evidence of kidney dysfunction, the Veteran's essential hypertension could not be ascribed to his diagnosis of diabetes mellitus.  However, the VA examiner did not provide an opinion as to whether the Veteran's hypertension was related to the Veteran's active service, to include the evidence of elevated blood glucose levels documented in the STRs.  

Also of record are treatment notes from the Veteran's private endocrinologist, Dr. G.A.  A review of the treatment notes from Dr. G.A. shows that the Veteran provided Dr. G.A. with copies of his STRs documenting his elevated blood glucose levels during 1981 and 1982.  In a September 2009 statement, Dr. G.A. indicated that the elevated blood glucose levels in active service were evidence of insulin resistance syndrome/metabolic syndrome and that hypertension is often a component of such.  Dr. G.A. also reported that while the Veteran's blood pressure readings were normal in 1981 and 1982, the argument could be made that the impaired fasting blood glucose which was documented to be present in 1981, was a precursor to developing hypertension as a part of the metabolic syndrome.  

In a February 2010 treatment note, Dr. G.A. reported that the Veteran definitely had impaired fasting blood glucose in active service and fell into the 25 percent of patients who developed diabetes mellitus as a result.  Dr. G.A. further reported that the Veteran clearly had evidence of significant abnormality of glucose metabolism during active service and that he subsequently developed hypertension, which is a component of the metabolic syndrome. 

In July 2010, the Veteran was afforded another VA examination.  At that time, the VA examiner again confirmed the diagnosis of hypertension and reported that it was less likely as not that the Veteran's hypertension was related to his diabetes mellitus.  In this regard, the VA examiner reported that there was no evidence of renal impairment and the Veteran's labs showed a negative urine microalbumin.  However, the VA examiner did not provide an opinion with respect to whether the Veteran's hypertension was related to his active service, to include the metabolic syndrome evidenced by the elevated blood glucose documented in service.   

In a November 2010 statement, Dr. G.A. reported that many patients with metabolic syndrome have hypertension. 

In sum, the Veteran's private endocrinologist has competently reported that the Veteran's documented elevated blood glucose levels in active service was evidence of metabolic syndrome and that the Veteran's hypertension is a component of the metabolic syndrome.  Further, this opinion is not controverted by the opinions provided by the VA examiners, as their opinions were limited to whether the Veteran's hypertension was related to his service-connected diabetes mellitus.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for hypertension is warranted.    



ORDER

Entitlement to service connection for hypertension is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


